Motion Granted; Order filed July 11, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00287-CR
                                 ____________

                        DENNIS BRASHER, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 77th District Court
                        Limestone County, Texas
                      Trial Court Cause No. 12931-A

                                   ORDER

      Appellant filed a motion requesting this court to examine the originals or
exact duplicates of State's exhibits 1 through 6, photographs.
      The clerk of the 77th District Court is directed to deliver to the Clerk of this
Court the original or exact duplicates of State's exhibits 1 through 6, photographs,
on or before August 12, 2013. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of State's exhibits 1 through 6, photographs, to the clerk of the 77th District Court.



                                              PER CURIAM